Citation Nr: 1727344	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral tinnitus, and, if so, whether service connection is warranted.

2. Entitlement to an increased rating for bilateral pes planus with hammer toes and hallux valgus, post-operative, (pes planus) rated as 30 percent disabling prior to  July 1, 2014, and as 50 percent disabling thereafter (excluding several temporary total time periods).

3. Entitlement to an increased rating greater than 20 percent for deep venous thrombosis, left leg. 

4. Entitlement to an increased rating for deep venous thrombosis, right leg, rated as 10 percent disabling prior to May 13, 2010 and 20 percent thereafter.

5. Entitlement to an increased rating greater than 10 percent for dermatophytosis bilateral feet with tinea pedis with concomitant onychomycosis (bilateral dermatophytosis).

6. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dax Lonetto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 through September 1975 and September 1976 through January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in an October 2016 videoconference hearing.  A transcript is of record.

In order to establish jurisdiction over the issue of entitlement to service connection for tinnitus, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The RO is advised it should not process the October 2014 notice of disagreement, as it encompassed issues the Veteran had already appealed to the Board.  For this reason, as well, no local hearing should be scheduled. 

The issues of service connection for tinnitus and increased ratings for pes planus, left leg deep venous thrombosis, right leg deep venous thrombosis, bilateral dermatophytosis, and entitlement to a TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2001 rating decision, the RO denied entitlement to service connection for tinnitus.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2. Evidence received since the October 2001 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1. The October 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

2. Evidence received since the October 2001 rating decision is new and material to the issue of entitlement to service connection tinnitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.104, 3.156, 20.302) were initially provided to the Veteran in the 2013 Statement of the Case and were again provided in the 2013 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes that additional evidence was submitted after the August 2013 supplemental statement of the case.  However, the Veteran waived Agency of Original Jurisdiction review during his October 2016 Board hearing.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

At the time of the October 2001 rating decision, there was no evidence on record regarding the Veteran's claim for tinnitus.  In July 2009, the Veteran made a new claim for entitlement to service connection for tinnitus.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for tinnitus.  See Jackson v. Principi, supra.  Since the October 2001 denial, the Veteran has submitted medical records recording his complaints of tinnitus.  In 2004, the Veteran submitted VA treatment records showing he complained of recurrent tinnitus in March 2001 and January 2002.  At the time, he reported exposure to weapons noise while in the military.  During his October 2016 Board hearing, the Veteran asserted his tinnitus began in approximately 1987.  Further, he provided testimony as to the nature of his military occupational specialty and how he sustained acoustic trauma while in service.

In light of the foregoing, the Board find that the Veteran's March 2001 and January 2002 VA treatment records, along with his October 2016 Board testimony, are both new and material, and the claim for tinnitus is reopened.  Prior to adjudicating the claim on its merits, the Board finds additional development necessary, and it is subject to the following REMAND.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  The appeal is granted to this extent only.


REMAND

The Veteran has a history of noise exposure while in service.  Military personnel records show he worked as a lance missile crewman, senior missile handler, armorer, and supply sergeant.  The Veteran also held hand grenade and M16 rifle badges.  During his October 2016 Board hearing, he testified that as a unit supply person, he not only ordered supplies, he went out into the field to distribute supplies, exposing him to acoustic trauma.  The Veteran further testified they were not given hearing protection while delivering supplies.  Regarding his position as a lance missile crewman, the Veteran testified that the hearing protection provided was insufficient to protect against the extreme noise of a missile being fired.

Because there is evidence the Veteran was exposed to acoustic trauma while in service and he is competent to report he currently has ringing in his ears, the Board finds a VA examination is warranted to address whether the Veteran's tinnitus is etiologically related to his active duty service.

During his October 2016 Board hearing, the Veteran reported he had recent VA medical records supporting his claims for increased ratings for pes planus, left leg deep venous thrombosis, right leg deep venous thrombosis, and bilateral dermatophytosis.  He was advised of the need to submit his recent VA treatment records and given an opportunity to do so, but he did not.  Therefore, as these records contain potentially pertinent information regarding the claims on appeal, they will need to be obtained and associated with the claims file.

Since it has been a few years since the Veteran's service-connected disabilities were last examined, the Board will also take this opportunity to order new examinations.

Finally, the Veteran's TDIU claim cannot be decided until his increased evaluation claims have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the Tampa VAMC and all associated clinics from May 2014 to the present.

2. After the above development is completed, to the extent possible, schedule the Veteran for an examination with the appropriate specialist to evaluate his tinnitus.  The examiner is requested to determine whether it is at least as likely as not (a 50 percent probability or greater) that any current diagnosed tinnitus was incurred in, as a result of, or otherwise etiologically related to the Veteran's active duty service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.


3. Schedule the Veteran for appropriate examinations to determine the current severity of his service-connected pes planus, deep vein thrombosis, and skin condition on the feet.

Each examiner should comment on the functional limitations the conditions cause in terms of employability.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


